484 S.E.2d 551 (1997)
346 N.C. 173
Robert E. TIMMONS, Employee,
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION, Employer; Self-insurer.
No. 377PA96.
Supreme Court of North Carolina.
May 9, 1997.
Folger and Folger, Mount Airy by Fred Folger, Jr., for plaintiff-appellee.
Michael F. Easley, Attorney General by D. Sigsbee Miller, Assistant Attorney General, for defendant-appellant.
Smith Helms Mulliss & Moore, L.L.P., Greensboro by George D. Kimberly, Jr., on behalf of North Carolina Association of Defense Attorneys, amicus curiae.
PER CURIAM.
AFFIRMED.